DETAILED ACTION
	This office action is in response to the amendment filed on 27 September 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-21 are currently pending: 1-20 have been amended; 21 is new.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 27 September 2022), with respect to the rejection of claims 1-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-20 and new claim 21.
	In view of changes made to claims 7 and 14 in response to issues raised in a previous Office Action, the objection to claims 7 and 14 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under U.S.C. 103 as being unpatentable over Palos et al (US 2020/0273251 A1; Palos), in view of Viswanathan et al (US 2022/0138994 A1; Viswanathan), Demuynck et al (‘Magic Cards: A New Augmented- Reality Approach’; Demuynck), and Easwar V. (US 2007/0009179 A1; Easwar), and further in view of Oh et al (‘CAMAR: Context-aware Mobile Augmented Reality in Smart Space’; Oh).
RE Claim 1, Palos discloses a device communicating with a remote device over a data communication network (Palos: fig. 1, illustrating a ‘head mounted display (HMD)’ 104 (device) communicatively coupled with an augmented reality (AR) content source 106 (remote device) via a ‘network’ 108 (data communication network); [0018], disclosing elements of fig. 1, [0045], ‘AR content source’ 106 may be a computing device), the device comprising: processing circuitry, including a graphics processing unit (GPU) (Palos: fig. 1, ‘processor assembly’ 112; [0044], “The processor assembly 112 includes one or more devices that are capable of executing instructions … the processor assembly 112 may include a central processing unit (CPU) and/or a graphics processor unit (GPU)”), configured to access a frame buffer of the GPU (Palos: fig. 1, ‘image buffer’ 124 (interpreted as a frame buffer); [0038, 0040], disclosing AR application may use ‘image buffer’ 124 to generate and/or store images),
analyze, in the frame buffer of the GPU, a frame representing a section of a stream of displayed data that is being displayed by the device (Palos: [0028], analyzing an image or images to identify a marker, [0038], analyzing an image or images of a video sequence to identify features, [0044, 0046], video images (stream of displayed data)),
based on the analyzed frame, identify a reference patch in the frame buffer that includes a unique identifier associated with secondary digital content that is insertable in the displayed data that is being displayed by the device (Palos: [0028], Palos’ ‘AR application’ 120 may have ‘computing device’ 102 capture images of an environment, analyze said images to identify a physical marker, such as a QR code, associated with a physical location in the environment, and then insert content at the identified physical location (Palos’ QR code implicitly comprises a unique identifier associated with insertable content), [0038], images are analyzed to identify markers associated with physical locations (note, the examiner interprets Palos’ analysis to be performed on images in their image/frame buffer since Palos fails to expressly teach that images are sent/transmitted from their image buffer to another memory for analysis)), the unique identifier including encoded data that identifies the secondary digital content (Palos: fig. 2, illustrating barcode marker within circular region 206; [0028, 0052], disclosing a QR code or a barcode marker, within a physical space, that is identified and used to determine a location for inserting content to be displayed to a user (again, please note, a QR code or a barcode implicitly includes a unique identifier comprising encoded data for determining/identifying insertable content)),
implicitly discloses retrieve the secondary digital content from the remote device via the data communication network based on the unique identifier (Palos: fig. 1, illustrating a ‘head mounted display (HMD)’ 104 communicatively coupled with ‘AR content source’ 106  via ‘network’ 108; [0037], obtain AR content from ‘AR content source’ 106 via ‘network’ 108 (retrieval of AR content based on a unique identifier is implied since said AR content, associated with Palos’ QR or barcode marker, is displayed)), the secondary digital content being customized to the device based on the unique identifier (Palos: fig. 2, illustrating display of AR content 208 on an HMD display; [0055], disclosing digital AR content adapted to display of HMD device (interpreted as digital AR content customized to the HMD display)), the device being different from another device that also receives a reference patch (Palos: fig. 2 illustrating HMD 104 displaying digital AR content 208, and fig. 4, illustrating a portable handheld device 402 displaying digital AR content 208 (note, retrieval of digital AR content based on reference patch comprising a unique identifier is implied)); and
after retrieving the secondary digital content from the remote device, overlay the secondary digital content into the displayed data (Palos: abstract, [0004-0006], display content overlaid on an image, [0037], “the AR application 120 may generate and present an AR environment to the user based on, for example, AR content, such as the AR content 122 and/or AR content received from the AR content source 106”, [0049], disclosing AR content being sent to computing devices, such as ‘device’ 102).
However, even though Palos does not appear to expressly teach,
Viswanathan (in the same general field of endeavor) implicitly discloses a unique identifier including encoded data that identifies a location address of secondary content at a remote device (Viswanathan: fig. 6, ‘receiving ... signaling including data representing an AR associated with the AR image ... in response to determining the image is the AR image’ 648 → ‘displaying the data representing the AR associated with the AR image ... in response to receiving the second signaling’ 650 (AR data associated with detected AR marker is displayed); [0012], disclosing AR image (e.g., AR marker) may be a barcode, QR code or any image (unique identifier comprising encoded data), [0014, 0032], AR data, stored externally to computing device, is used to generate AR image, [0044], disclosing the display of AR data associated with detected AR image; please note, since Viswanathan’s AR marker (e.g., barcode/QR code comprising encoded data) may be used to obtain AR data from an external source, Viswanathan’s AR marker implicitly identifies a location address of the AR data at the external source), and implicitly identifies display parameters of the secondary digital content when inserted in the displayed data (Viswanathan: [0015, 0018-0019, 0029, 0037], disclosing use of user preferences or use of other properties of AR data/content (e.g., genre, creator, etc.) in deciding whether or not to display AR data associated with an AR marker image).
In addition, Viswanathan also teaches overlay the secondary digital content into the displayed data in accordance with display parameters of the secondary digital content (Viswanathan: [0016, 0018], display AR content (e.g., virtual objects) dependent on user preferences, and [0026, 0058], overlay virtual objects in a digital image).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the following: (1) Viswanathan’s unique identifier that implicitly identifies a location address of AR content at a remote source, and identifies display parameters of AR content/data when inserted in displayed data with Palos’ device comprising a method of identifying a reference patch comprising a unique identifier associated with secondary digital content so the combined Palos/Viswanathan device identifies a reference patch comprising a unique identifier that identifies a location address of the secondary digital content at the remote device, and display parameters of the secondary digital content when inserted in the displayed data, and (2) Viswanathan’s overlay of AR content in displayed data in accordance with display parameters of the AR content with Palos’ device comprising a method of retrieving secondary digital content from a remote device and after retrieving the secondary digital content from the remote device, overlaying the AR content in displayed data so the combined Palos/Viswanathan device overlays the secondary digital content into the displayed data in accordance with display parameters of the secondary digital content. Further, the motivation for combining Viswanathan’s methods with Palos’ device would have been to have a device more responsive to displaying information that users want to see instead of inundating them with too much information or information they are not interested in. 
	Yet, although Palos/Viswanathan does not appear to teach,
	Demuynck (in the field of augmented reality) discloses a reference patch that includes encoded data identifying a size of secondary digital content when inserted in displayed data (Demuynck: fig. 4, (exemplary encoding schemes), fig. 9, (inserted virtual objects); section ‘virtual-object proportions’, p.13, disclosing a procedure for using Demuynck’s magic card (e.g., a marker) color ratios to determine proportions (e.g., size) of virtual objects when placed into a scene).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Demuynck’s marker comprising encoded data identifying a size of secondary digital content when inserted in displayed data with Palos’, modified by Viswanathan’s, device in order to preserve relative dimensions when virtual objects appear together as well as improve the appearance of displayed information by ensuring the inserted virtual objects are appropriately sized (Demuynck, p. 13).
	Still, although Palos/Viswanathan/Demuynck does not expressly teach,
	Easwar (in the field of image display systems) discloses retrieve content based on a device parameter of a device, and the retrieved content being customized to the device (Easwar: abstract, [0024-0025], disclosing a module and method for retrieving digital content (e.g., an image) from a repository based on device type, and the creation of images customized for devices of a particular type).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine (1) Easwar’s retrieval of content based on a device parameter of a device and customization of retrieved content to the device with Palos’, modified by Viswanathan/Demuynck’s, device comprising a method of retrieving secondary digital content from a remote device based on a unique identifier, the device being different from another device that receives a reference patch so the combined Palos, modified by Viswanathan/Demuynck/Easwar, device retrieves the secondary digital content from the remote device based on the unique identifier and a device parameter of the device, the secondary digital content being customized to the device based on the unique identifier and the device parameter of the device, the device parameter of the device being different from a device parameter of another device that also receives a reference patch, and (2) Easwar’s customization of retrieved content to a device with Palos/Viswanathan’s device comprising a method of overlaying secondary digital content in displayed data in accordance with display parameters of the secondary digital content so the combined Palos, modified by Viswanathan/Demuynck/Easwar, device overlays the secondary digital content into the displayed data in accordance with display parameters of the customized secondary digital content. In addition, the motivation for combining Easwar’s method with Palos/Viswanathan/Demuynck’s device would have been to improve the presentation of displayed information by customizing said information to devices on which it will be displayed.
Remaining, however, even though Palos/Viswanathan/Demuynck/Easwar does not appear to expressly teach,
Oh (in the field of augmented reality) discloses customized secondary digital content such that the secondary digital content is different among different devices (Oh: fig. 3, illustrating presentation of different augmented overlays to a user A and a user B; section 2.2. ‘context-aware content augmentation’, p. 49, disclosing marker-based content augmentation of virtual information over physical objects in a real scene, section 2.3., ‘content customization’, pp. 49-50, disclosing the display of augmented information that is personalized/customized for a user; note, Oh expressly teaches in section 2.3 that a user’s user interface (UI) may be personalized based on user preferences. Using common sense, the examiner also interprets Oh’s personalized UI to, possibly, be affected by a device parameter, such as a type of device where a device with a small display screen may present a UI much different than a device with a relatively large display screen).
	 Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Oh’s customized secondary digital content, which is different among different devices, with Palos/Viswanathan/Demuynck/Easwar’s device comprising secondary digital content customized to a device based on a unique identifier and a device parameter of the device so the combined Palos/Viswanathan/Demuynck/Easwar/Oh device retrieves the secondary digital content and displays said secondary digital content such that the secondary digital content is different among the different devices. Further, the motivation for combining Oh’s customized secondary digital content with Palos’, modified by Viswanathan/Demuynck/Easwar’s, device would have been to make the presentation of information more informative and enjoyable for users since the display of augmented images is customized to devices being used by individual users.
RE Claim 8, Palos discloses a method of communicating with a remote device over a data communication network (Palos: fig. 1, illustrating a ‘head mounted display (HMD)’ 104 (device) communicatively coupled with an augmented reality (AR) content source 106 (remote device) via a ‘network’ 108 (data communication network); [0004, 0037], “a method comprises: receiving an image; identifying content to display over the image ... the AR application 120 may generate and present an AR environment to the user based on, for example, AR content, such as the AR content 122 and/or AR content received from the AR content source 106” (method of communicating with AR content source 106 over a network to receive an image), [0018], disclosing elements of fig. 1, [0045], ‘AR content source’ 106 may be a computing device), comprising: accessing a frame buffer of a graphics processing unit (GPU) (Palos: fig. 1, ‘processor assembly’ 112, and ‘image buffer’ 124 (interpreted as a frame buffer); [0038, 0040], disclosing AR application may use ‘image buffer’ 124 to generate and/or store images (accessing a frame/image buffer of a GPU), [0044], “The processor assembly 112 includes one or more devices that are capable of executing instructions … the processor assembly 112 may include a central processing unit (CPU) and/or a graphics processor unit (GPU)”); and analyzing, in the frame buffer of the GPU, a frame representing a section of a stream of displayed data that is being displayed by a first device (Palos: [0028], analyzing an image or images to identify a marker, [0038], analyzing an image or images of a video sequence to identify features, [0044, 0046], video images (stream of displayed data)).
In addition, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 1 (the difference being recitation of a ‘first’ device and a ‘second’ device instead of a device and another device) and are, therefore, rejected under the same rationale.
RE Claim 15, Palos discloses a non-transitory computer-readable storage medium for storing computer- readable instructions that, when executed by a computer, cause the computer to perform a method (Palos: [0094], “In one implementation, a computer program product is tangibly embodied in an information carrier. The computer program product contains instructions that, when executed, perform one or more methods, such as those described above. The information carrier is a computer- or machine-readable medium, such as the memory 1064”), the method comprising: accessing a frame buffer of a graphics processing unit (GPU) (Palos: fig. 1, ‘processor assembly’ 112, and ‘image buffer’ 124 (interpreted as a frame buffer); [0038, 0040], disclosing AR application may use ‘image buffer’ 124 to generate and/or store images (accessing a frame/image buffer of a GPU), [0044], “The processor assembly 112 includes one or more devices that are capable of executing instructions … the processor assembly 112 may include a central processing unit (CPU) and/or a graphics processor unit (GPU)”).
Further, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claims 1, 8 and are, therefore, rejected under the same rationale.
RE Claim 2, Palos/Viswanathan/Demuynck/Easwar/Oh teaches the device of Claim 1, and implicitly Palos also discloses the reference patch received by the device is a same reference patch as the reference patch received by the another device (Palos: fig. 2, illustrating AR marker 206 observed by user wearing HMD 104 (note, virtual building 208 is overlaid at location specified by AR marker 206), and fig. 4, showing a user observing virtual building 208 displayed on handheld mobile device 402 (note, within the scope of Palos’ disclosure is the placement of AR marker 206 in the same location as illustrated in fig. 2 so that the same reference patch is received by the HMD of fig. 2 and the handheld mobile device of fig. 4); [0052-0055], providing a discussion of elements illustrated in fig. 2, [0063], discussing fig. 4 where a user experiences the same AR environment as shown in fig. 2).
RE Claim 3, Palos/Viswanathan/Demuynck/Easwar/Oh discloses the device of Claim 1, and Palos further teaches the device parameter of the device includes a device location, a device type, an internet protocol (IP) address, a security protocol, or a user preference (Palos: [0029], disclosing location of ‘computing device’ 102 may be used to determine location where AR content will be inserted in displayed image (device location is interpreted as a device parameter)).
RE Claim 4, Palos/Viswanathan/Demuynck/Easwar/Oh teaches the device of Claim 1, and in addition Viswanathan discloses update the secondary digital content based on an input received at the device (Viswanathan: [0041], “The AR platform 429 can be updated with new data periodically or in response to a user command. New AR images with their associated AR data can be added to the AR platform 429 and/or existing AR images with their associated AR data can be updated on the AR platform 429. For example, AR data associated with an existing AR image can be updated to display a new AR”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Viswanathan’s updating of secondary digital content based on an input received at the device with Palos’, modified by Viswanathan’s, Demuynck’s, Easwar’s and Oh’s, device therein making the device more user-friendly by allowing users to directly interact with their device to periodically update secondary digital content that may be displayed.
RE Claim 6, Palos/Viswanathan/Demuynck/Easwar/Oh teaches the device of Claim 1, and Viswanathan also discloses overlay the secondary digital content into the displayed data by overlaying the secondary digital content into the displayed data in accordance with the display parameters of the customized secondary digital content and a user preference of the device (Viswanathan: [0016], “one or more operations can be performed by the computing device prior to displaying the AR on the user interface. For example, the computing device can determine one or more user preferences, determine a creator of the AR, determine a genre of the AR, determine content of the AR, determine a rating of an AR, notify the user that AR is available, receive an input, and/or identify a user prior to displaying the AR”, [0026], overlay of AR content/data, [0037], “The one or more user preferences can include displaying an AR on the user interface 302 responsive to the creator, genre, content, or rating of the AR, for example”), the user preference of the device being different from a user preference of the another device (Viswanathan: [0018], “The computing device can receive a selection of one or more user preferences on the user interface”; Within the scope of Viswanathan’s method is the user preferences of a first user being different than the user preferences of a second user. Therefore, the user preferences of a first device, owned by a first user, is different than the user preferences of a second device, owned by a second user).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Viswanathan’s overlay of digital AR content in displayed data according to a user preference with Palos’, modified by Viswanathan’s, Demuynck’s, Easwar’s and Oh’s, device in order to make the combined device more interesting to users by displaying information that they want to see instead of inundating them with too much information or information they are not interested in.
RE Claim 7, Palos/Viswanathan/Demuynck/Easwar/Oh discloses the device of Claim 6, and further Viswanathan teaches a portion of the secondary digital content is overlaid into the displayed data, the portion of the secondary digital content being based on the user preference of the device (Viswanathan: [0016], “one or more operations can be performed by the computing device prior to displaying the AR on the user interface. For example, the computing device can determine one or more user preferences, determine a creator of the AR, determine a genre of the AR, determine content of the AR, determine a rating of an AR, notify the user that AR is available, receive an input, and/or identify a user prior to displaying the AR”, [0026], overlay of AR content/data, [0037], “The one or more user preferences can include displaying an AR on the user interface 302 responsive to the creator, genre, content, or rating of the AR, for example” (overlay of Viswanathan’s digital AR content, based on a user preference, comprises a portion of the overlaid secondary digital content)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Viswanathan’s overlay of a portion of AR content, the portion of AR content based on a user preference of a device with Palos’, modified by Viswanathan/Demuynck/Easwar/Oh’s, device comprising a method of retrieving secondary digital content from a remote device in order to have a more user-friendly device responsive to the needs and wants of individual users.
RE Claim 9, Palos/Viswanathan/Demuynck/Easwar/Oh teaches the method of Claim 8.
Additionally, the remaining limitations recited in claim 9 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 10, Palos/Viswanathan/Demuynck/Easwar/Oh discloses the method of Claim 8.
Further, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 11, Palos/Viswanathan/Demuynck/Easwar/Oh teaches the method of Claim 8.
	In addition, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 13, Palos/Viswanathan/Demuynck/Easwar/Oh discloses the method of Claim 8.
Further, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.
RE Claim 14, Palos/Viswanathan/Demuynck/Easwar/Oh teaches the method of Claim 13.
	Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.
RE Claim 16, Palos/Viswanathan/Demuynck/Easwar/Oh discloses the non-transitory computer-readable storage medium according to Claim 15.
In addition, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claims 2 and 9 and are, therefore, rejected under the same rationale.
RE Claim 17, Palos/Viswanathan/Demuynck/Easwar/Oh teaches the non-transitory computer-readable storage medium according to Claim 15.
	Further, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claims 3 and 10 and are, therefore, rejected under the same rationale.
RE Claim 18, Palos/Viswanathan/Demuynck/Easwar/Oh discloses the non-transitory computer-readable storage medium according to Claim 15.
	Additionally, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claims 4 and 11 and are, therefore, rejected under the same rationale.
RE Claim 20, Palos/Viswanathan/Demuynck/Easwar/Oh teaches the non-transitory computer-readable storage medium according to Claim 15.
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claims 6 and 13 and are, therefore, rejected under the same rationale.

Claims 5, 12 and 19 are rejected under U.S.C. 103 as being unpatentable over Palos, in view of Viswanathan, Demuynck, Easwar, and Oh, and further in view of Hertling et al (US 2018/0307846 A1; Hertling).
RE Claim 5, Palos/Viswanathan/Demuynck/Easwar/Oh discloses the device of Claim 1.
Even so, although Palos/Viswanathan/Demuynck/Easwar/Oh does not expressly teach,
Hertling (in the field of reading and processing encrypted data) discloses decode the encoded data using a key of the device based on the device parameter of the device (Hertling: fig. 5; [0026], “FIG. 5 is an example of a method 500 to decrypt data of a recipient. The method begins at 502 wherein encrypted private data is received in the optically readable format such as but not limited to a barcode, QR code and the like. At 504, the information in the optically readable format is decoded … a pattern such as but not limited to a bar code or a QR code is scanned at 504. If it is determined that the decoded information is not in human readable format, it can be concluded that the information is encrypted. Accordingly, at 506, the private key of the recipient corresponding to the public key used to encrypt the data is retrieved. The retrieved private key is used to decrypt the data at 508. At 510, it is determined if multiple authentication layers are enabled. For example, a combination of authentication procedures that include verification of a location or device ownership data can be used with the public/private key encryption to provide access to the private data. If yes, then the multiple layers or authentication are completed at 512. For example, information such as one or more of the location data of a computing device employed by a recipient or ownership of the recipient's computing device can be transmitted to a requesting server, such as the servers 304 or 350 to complete the multiple authentication layers … The data is then displayed in the human readable format at 516 on a display screen of a user device”), the key of the device being different from a key of the another device (Hertling: [0013], “The private data is secured with the recipient's public key so that only the particular recipient who can provide the corresponding private key will be able to decrypt and review the data”, [0017], “In an example, the private key 220 corresponding to the public key 120 which was used to initially encrypt the private data 110 can be retrieved from one of a local storage of a device that runs the decryption system 200” (Private key of recipient is interpreted as a device key since device ownership is attributed to a recipient. As such, a key of a device owned by a first recipient is different form a key of a device owned by a second recipient)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Hertling’s use of a key of a device, based on a location and/or ownership of the device, to decode encoded data with Palos’, modified by Viswanathan/Demuynck/Easwar/Oh’s, device in order to protect private data from being seen by unauthorized users.
RE Claim 12, Palos/Viswanathan/Demuynck/Easwar/Oh teaches the method of Claim 8.
In addition, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 19, Palos/Viswanathan/Demuynck/Easwar/Oh discloses the non-transitory computer-readable storage medium according to Claim 15.
Further, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claims 5 and 12 and are, therefore, rejected under the same rationale.

Claim 21 is rejected under U.S.C. 103 as being unpatentable over Palos, in view of Viswanathan, Demuynck, Easwar, and Oh, and further in view of Kato S. (US 2011/0304646 A1; Kato).
RE Claim 21, Palos/Viswanathan/Demuynck/Easwar/Oh discloses the device of Claim 1.
However, even though Palos/Viswanathan/Demuynck/Easwar/Oh fails to expressly teach,
Kato (in the field of augmented reality) discloses identify the reference patch by processing attributes of each pixel included in the frame representing the section of the stream of the displayed data and detecting groups of pixels within the frame with a predetermined pattern of pixel luma and chroma manipulation (Kato: [0235-0237], disclosing a processing of pixels in an image frame, according to pixel brightness/luma and pixel color/chroma, in order to recognize a marker in the image frame).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Kato’s recognition of a marker/reference patch in an image frame, based on pixel brightness/luma and pixel color/chroma, with Palos’, modified by Viswanathan’s, Demuynck’s, Easwar’s and Oh’s, device comprising a method of analyzing images in a frame buffer of a GPU so the combined Palos, modified by Viswanathan, Demuynck, Easwar, Oh and Kato, device identifies the reference patch in the frame buffer by processing attributes of each pixel included in the frame representing the section of the stream of the displayed data and detecting groups of pixels within the frame with a predetermined pattern of pixel luma and chroma manipulation. Further, the motivation for combining Kato’s recognition of a marker/reference patch in an image frame with Palos’, modified by Viswanathan/Demuynck/Easwar/Oh’s, device would have been to improve the marker/reference patch recognition efficiency by using well-known, robust methods to recognize said markers/reference patches in an image. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Demuynck and Oh, in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611